DETAILED ACTION
Claims 11-27 are pending as amended on 11/30/20.

Response to Amendment
This final action is a response to the amendment filed on November 30, 2020.  Claims 11, 17 & 21 have been amended as a result of the previous action; the grounds of art rejections have essentially been maintained.  Claim 27 has been added.

Claim Objections
Claim 14 is objected to because of the following informalities: the phrase “a portion of the driven roller” is awkward in translation, and Examiner believes this should be amended to better reflect which elements are involved (not the roller).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 17 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura.
Nomura teaches a conventional label printer & peeler, wherein a platen roller (12) feeds a web of labels past a print head (10) and around a peel point (21) at which the label (S2) is peeled apart from the web, and a driven roller (22) unit can be closed from an idle second position to an engaged first position which creates a nip with said platen roller to translate the empty web (S1) away down a different path, and a slack prevention pressing part (23) mounted at the shaft region of said driven roller can press the web down at a point between the peel point & the driven roller when the driven roller is moved into the first position, and this slack prevention feature may have ribs and a nonstick coating capable of lightly supporting the adhesive side of a peeled label (throughout, e.g. abstract, [0033 & FIGS. 1-5]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 22-25 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura, JP 2002-284429.
With regard to claims 14 & 16 (and 22 & 24) (and 23 & 25), Nomura teaches dual, opposing covers (4/5), one carrying the driven roller, and while this reference does not state that closing one cover “engages”/closes the other, an engaging linkage 
With regard to claim 15, the prior art print head is contained in a main body case [FIG. 1], and the platen roller appears to be as well, although it would have been an obvious rearrangement of parts to mount it to the moveable cover instead of the main body, as this would not otherwise materially affect the function of the device, other than to predictably provide an operator easy access to the space behind the platen roller.
With regard to claim 27, the teachings of Nomura have been detailed above, including the teaching of dual, opposing swinging covers (4/5), one carrying the driven roller, and while this reference does not state that closing one cover engages/closes the other concurrently, an engaging linkage element that ensures both covers close with a single motion would have been obvious for one of ordinary skill to incorporate, for the inherent efficiency benefit.  Further, it would appear that the driven roller and cover are capable of being moved concurrently, thus meeting the claim language.  And again, while the platen roller of the prior art appears to be incorporated in the main body rather than the cover (4), it would have been an obvious rearrangement of parts to mount it to the moveable cover instead of the main body, as this would not otherwise materially affect the function of the device, other than to predictably provide an operator easy access to the space behind the platen roller.

Claims 18 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura, JP 2002-284429 in view of Takami et al..
The teachings of Nomura have been detailed above, and the pressing part of the prior art performs the dual function of pressing on the web as the driven roller is moved from an idle second position toward an active first position, as well as pressing on the web while the driven roller is in the first position.  If the second function were not desired, its omission would have been obvious to one of ordinary skill in the art; see MPEP 2144.04(II)A.  See for example Takami, which teaches a web pressing roller (16) which does not contact the web path (101) as it moves from peel point to the nip between driven roller and platen roller [FIG. 6].  It would have been obvious for one of ordinary skill in the art to provide a general slack-restricting part that does not contact the web when it is being conveyed, in order to predictably reduce drag.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura, JP 2002-284429 in view of Ito, US 2004/0079490.
The teachings of Nomura have been detailed above, and while the scope of this claim is unclear, any part between Nomura’s nip between print head & platen roller and the peel point (e.g. the lip seen atop the print head, the body frame component above that, etc.) can be considered to meet this limitation, and further, further guiding means (like the above slack prevention pressing part) would have been obvious to incorporate anywhere along the web guiding path, for their inherent guiding benefit.  See for example Ito, which teaches an additional guide (40) for the labels (abstract, [FIG. 1]).  It would have been obvious for one of ordinary skill in the art to provide a general guide part in order to predictably guide movement of the work and further reduce slack.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed November 30, 2020 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.
With regard to interpretation of claim limitations under 35 U.S.C. 112(f), applicant has identified structural relationships in the specification; however, these are absent from the claim language – one must amend this sufficient structural language into the claim limitations themselves in order to avoid them being interpreted under 35 U.S.C. 112(f).
With regard to Applicant’s argument that Nomura fails to provide a pressing part which can support an adhesive portion of a peeled print medium when a driven roller is at a first position, this is unpersuasive.  This claim limitation remains rather broad, and can be met by any such feature capable of ‘support’ to a peeled label.  And, just as in Applicants’ invention, Nomura expressly teaches a pressing part which helps redirect the peeled label upwards, away from the path of the support web and the printer housing, and furthermore, may feature a “comb-like” (i.e. point contact, i.e. Applicant’s claimed “rib”) and/or nonstick surface which will prevent unwanted, premature adhesion of the peeled label to any surfaces (i.e. under the forces of gravity).  Applicants’ remarks directed toward a lower edge of this pressing part which contacts the support web do not contradict the above.
With regard to claims 14-16 & new claim 27, as noted previously, Nomura does not expressly disclose whether its cover [4] “engages” with the pressing roller [by way of it being mounted on cover 5, which might be contacted and pulled down by cover 4 as it 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746